     Case 3:18-cr-00024 Document 18 Filed on 05/22/19 in TXSD Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                        GALVESTON DIVISION

UNITED STATES OF AMERICA

v.
                                                                 Cr. No. G-18-24
JOHN DAVID KNOWLTON


                MOTION TO MODIFY CONDITIONS OF RELEASE

      The defendant, John David Knowlton, files this motion to modify the

conditions of his pretrial release to permit him to have dinner out with his wife and

three adult friends on Sunday, May 28, 2019 from 4pm to 8pm:

      On December 20, 2018, Mr. Knowlton was arrested pursuant to an indictment

charging him with receipt and possession of child pornography. That same day, he

was released pursuant to conditions of release. Among those conditions is home

detention, which limits Mr. Knowlton to his home except for employment, medical,

legal, and similar reasons.

      Mr. Knowlton requests authorization to be away from his house from 4pm to

8pm on Sunday, May 28, 2019, so that he, his wife, and three adult friends can

celebrate his wife’s birthday (which is this week) and the couple’s anniversary

(which was earlier this month). Specifically, if granted permission, Mr. Knowlton

and the others would dine at Carrabba’s, on Bay Area Boulevard in Webster, Texas.
     Case 3:18-cr-00024 Document 18 Filed on 05/22/19 in TXSD Page 2 of 4



The requested 4-hour window would allow Mr. Knowlton sufficient time for travel

and dining, and then to return home before dark.

      Mr. Knowlton leaves home regularly for work and other reasons, as permitted

by the Court’s order, and has given no indication of flight or of posing any danger

to the community. This additional, brief absence from his home will pose no greater

problem.

      Mr. Knowlton has been subject to conditions of release since December

without incident. The assigned probation officer, Andrew Adame, has confirmed

Mr. Knowlton’s compliance, and also indicated that he does not oppose this request.




                                        2
     Case 3:18-cr-00024 Document 18 Filed on 05/22/19 in TXSD Page 3 of 4



      Assistant United States Attorney Zahra Fenelon has informed defense counsel

that the government takes no position regarding this motion.

                                      Respectfully submitted,

                                      MARJORIE A. MEYERS
                                      Federal Public Defender
                                      Southern District of Texas
                                      Texas Bar No. 14003750
                                      Southern District of Texas No. 3233

                                      By /s/ Philip G. Gallagher
                                      PHILIP G. GALLAGHER
                                      Assistant Federal Public Defender
                                      Attorney in Charge
                                      New Jersey State Bar ID No. 2320341
                                      Southern District of Texas No. 566458
                                      Attorneys for Defendant
                                      440 Louisiana, Suite 1350
                                      Houston, Texas 77002-1056
                                             Telephone: 713.718.4600
                                             Fax:        713.718.4610




                                        3
    Case 3:18-cr-00024 Document 18 Filed on 05/22/19 in TXSD Page 4 of 4




                       CERTIFICATE OF SERVICE

      I certify that on May 22, 2019, a copy of the foregoing motion was served by

notice of electronic filing upon all parties of record and US Probation Officer

Andrew Adame.



                                     /s/ Philip G. Gallagher
                                     PHILIP G. GALLAGHER




                                       4
